Motion Granted; Order filed September 25, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-01157-CV
                                   ____________

   CITY OF HOUSTON AND DANIEL W. KRUGER, IN HIS OFFICIAL
           CAPACITY AS DIRECTOR OF PUBLIC WORKS AND
               ENGINEERING DEPARTMENT, Appellants

                                        V.

 LITTLE NELL APARTMENTS, HFT REGENCY PARK APARTMENTS,
          LP, AND WINDSHIRE APARTMENTS, LP, Appellees


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-09885

                                     ORDER

      This is an accelerated appeal from the denial of appellants’ plea to the
jurisdiction.   On September 23, 2013, appellees filed a motion in this court
requesting temporary orders pursuant to Texas Rule of Appellate Procedure 29.
Rule 29.3 provides that in an appeal from an interlocutory order, an appellate court
may make “any temporary orders necessary to preserve the parties’ rights until
disposition of the appeal and may require appropriate security.” Tex. R. App. P.
29.3.

        Appellee requests that we enter a temporary order preventing appellants
from disconnecting the water and sewer utility services to Regency Park and
Windshire Apartments on September 27, 2013, and to Little Nell Apartments on
October 3, 2013.

        It appears from the facts stated in the motion that appellees’ rights will be
prejudiced unless immediate temporary relief is granted. Accordingly, we grant
the motion and issue the following order.

        We therefore ORDER that appellants refrain from discontinuance of any
utility services provided by the City of Houston, including water and sewer
services, until final decision by this court in this interlocutory appeal or until
further orders of this court.

                                        PER CURIAM



Panel consists of Justices Brown, Christopher, and Donovan.